OFFICE   OF   THE   ATTORNEY     GENERAL     OF    TEXAS
                                ‘AUSTIN




i&orabli      oeo . a’, sbe~pard   ..
 C&ptroller      of Publia. Aoaount8
 h3t+Xi’n,  ‘Psxas




          Held    TOrker


          xaintenance and Miaisoellaneous             ',

 258 *     Examining feea,~lnediOil
             semicee, and oontin-
             gent txperme l .*....*...*.
                                      $        n,)o p o .o o ~   ‘$   a ,b o o .o o
'Honorable B80. g. Sheppard - y8gS 2


2si3.'PratelDmpense ....!...............*.$   fm$ot&       ymM&i;
267;.Poetuage.,...............*...........
268~ Tel??phone and Telegraph .............    'mo 100      '600100
2gg:Stationery and Printed yorms,....,..        500.00      600.00
260. Rental of.Equtpment.... .... .........     Tao ,oo.     760 .oo
261. offioe  Supplieo ami naintenanae....,    1,000 .oo    1,000 .oo
262.Contingent Expenses.....*...........        600 .oo      600 .oo
      Total, Daintenanoe and Ltiecellan-
        eatus... ...........................$ 10,260.00 $lo,260.00

      Totalm, DivAdon 05 Isd to %eeaJ
        Blind Administratire............. .$ ls ,660.oo $ls *660.00

        knlnd Assietanoe Division
      (~;f~eSta&Departaent     OS Pub110
 .'                ---Blind Aasaistanoe
       -1.
          sAl1 income allocated or transferred to the Blind
&x&stun&   Fund to the extent of 88ven,Eurnir8dThousand
($700,000.00) Dollars per year is hereby appropriatea fqr
eaah of the fisosl years ending August 31, 1944, md August
21, l2&%, to the State~Departmentof Rablio WeWare tor pay-
metMa&    Sor administering aesietanoe to the needy blind;
provided, horeter, that if any money has bwna&vpropriated
for the fisoal years as.set.~out-..abor'~-inj:fsr-tho
                                                   purposes'
as set out above; t~hisappropriation shall not be in addi-
tion thereto and shall be of no for08 or effeot save and
8xoept as to that portion Of this appropriation as may be
necessary together with any other appropriation already mad8
to mnks a total appropriation of 68ven Eundr8d Thousand
($7SO,2~.00) Dollars per fiscal year for this purpose. All
neoessary oosts and expensea incident to the proper ad eoo-
non&o administration of assistanoe to the needy blind, as
provided in S. 2. Do. 26, Aote of the 48th Legislature, Reg-
ular Session, and any amendments thereto, shall not exoeed
the sum of Tventy-five Thousand ($2S,OOO,OO) Dsllara for
each fiscal year. In the event such 8ums hereby appropriat-
8d for admlnlstering aid to the needy blind are insuff'iaient
to pay alf necessary atinistrative 8osts inoluding the oost
of medioal examinations of Ophthalmologists,or physloianm
skilled~ln treatment of dis88ses of the eye as rbquira9 by
law for all applicants for blind assistanoe, then in that
 8Vsnf there may be expended eut of this appropriation uhat-
 ever sum that is necessary to pay for such mediaal eqamina-
t.ldns. In addition to this appropriation out of State tide
                                                                  330   _
    .




~~ honorable Gi30.s. shppard   - page 3




  'for ads&xiotratiro exp&ses~ for the biennium, the State
  DepartPent of Publio'yelfare ia OUthoriXed to'aeoept from
   the ~fidkralSoolaJ Security Board any funds that may be
   alloaated to said State Department of Aiblio Welfare for
   administeringaaaistaBoe to the nesdy blind, ana said
   state Departsknt aan use suoh federal sums slleoated for
   adxdaietratlre expeaoe in' addlt.don.
                                       to $be funds apprepriat-
   ed for thkr purpose out of State fundsj and provided that
   this lpppropriatlenshall ba,.inaffeat~duringthe biennium
  ending   August 31, 1@48.m

             Tear que6tiens aroi
                 ia the @,360.00 dlfferexae between the
  ~~,S@3.001~temixed appropriation aad the $26,000.00 maxi-
  mum provided in the rider for adsdnistratlvc expenses avail-
  able for' the payaent of additional salaries a&l mtlonal
  Plointenanoeand sdsoellmeous expenoee?

             2. In theeevent the @,~O&O     is available for
   additional salariee and additional aaintananoe sad misoel-
   laneom expanses, is there an additional appropciationfor
   the payment of oosts of medloal exandnatioas of ophthalaolo-
   gista or physiaisns akilled In treatment of'disqaeos of the
   eye, eta.?
              It Is to be noted that the Ryder apprapriakes all
   income of the bliad sssistanoe fund to the extent of
   $700,000.00 per fisoal year *fer paymnt and for adxdnister-
   ing assistance to the nesdy b1ind.s It Is to be noted that
   the rider further expressly prorides that the neoessary
   costs and expenses incident to the proper and eoonosda ad-
   ministration of assistance to the needy blind shall not ex-
   oeed the sux of $26,000,00 for each fiscal year. The effect
   of these prori~ions~is to appropriate not to exceed
   $S6,OOQ,OO for each fisoal y8aF for all necessary sdminis-
   ;;a;~~cx?gense.    $l8,~Mt,OO of this sxmunt hae been express-
                   yhe balanoe of @3,g$O.@O per year, appropria$ed
   by the ride;, is available for 'all neoessary aosts and ex-
   penses inoldent .to the proper ‘and eoonomio-admlaistration'of
   assistance to the needy blinds, hence it may be used to pay
   additional salaries and additional maintenance and xisoellan-
   eoua expeasea incurred for such purposes, inolading the cost
   of medioal 8xaxAnations of ophthaltilogists or physicians
   skilled ia diseases of the.eye, as required by lag for all
   applloants for blind assistance.
Eonokble   aeo. Hi sh0pp&d       - p&J   i




          rhaa 28 an 8ddStiOnal appropriation Wail-
able-for the payment of ooste of aedioal axasdmations
by 6phthalaelogiats or physic&am sldlled in trertmeat
ot disssaes of the eye. Itea 268 abwe listed is, of
aourae, available for such purpose. As stated sbwe,,
the $6,350.00 is likeWIse svallable <or the payment of
suoh costs. In addition to these items, the rider ex-
 resslr prwldar that  them me7 be arpended out oi the
Ko 0,0@).00 appropriation whatever sum uy bb neaes-
88x-yto pay enoh medloal euminatlons, if the $I),MH);OO
Stem 8nd the $6,2&0.00 itan shmld be inaufl’iaientto
paf for tae eos0 oi uaoh exadxk8tlonm.
            We trust that    the foregoing eutfiaiently
l.lsu4 r y
         a o ur q l4 stio n4 .




  /                               very   truly youml
                             ATTORRHZ QBRERAl,OF TECAS




RVF-tiiR